Citation Nr: 1223446	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  09-34 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include claimed as secondary to a service-connected left knee disorder. 

2.  Entitlement to an evaluation in excess of 10 percent for service-connected left knee instability.  

3.  Entitlement to an evaluation in excess of 20 percent for service-connected left knee osteochondritis.

4.  Entitlement to an evaluation in excess of 30 percent for service-connected bilateral pes planus with plantar fasciitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to February 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued the assignment of 10 percent evaluations for left knee instability, left knee osteochondritis and bilateral pes planus, and denied service connection for a right knee disorder.  The Board notes that the RO in Baltimore, Maryland has jurisdiction of this case. 

While the appeal was pending, an April 2011 rating decision was issued assigning increased evaluations of 20 and 30 percent for left knee osteochondritis and bilateral pes planus, respectively.  The Board observes that the aforementioned increased evaluations granted during the appeal period do not represent the maximum rating available for the disabilities at issue, and accordingly these claims remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The substantive appeal form (VA Form 9) received in April 2009 reflects that the Veteran checked the box indicating that he wanted a Board hearing, to be held at a local RO.  

In August 2010, VA issued notice to the Veteran at an address in Baltimore, MD, of a formal hearing with a Decision Review Officer scheduled for September 1, 2010.  The Veteran did not appear for that hearing.  Subsequently, in December 2011, the Veteran was contacted by the Board at the same address in Baltimore, MD and informed that a Board hearing had been scheduled for him in Washington, DC on February 12, 2012.  The Veteran again failed to appear for the hearing. 

In a brief provided by the Veteran's DAV representative in March 2012, a remand was requested.  Therein, it was explained that the hearing notice was sent to the wrong address, and a correct address for the Veteran was provided reflecting that he could be contacted at an address in Parkville, MD.  The representative also referenced a statement from the Veteran (which is dated March 2012 and is on file) reflecting that he specifically requested a rescheduled Board video conference hearing based on a showing of good cause, to be held at the RO in Baltimore, MD, as he had health problems which prevented him from travelling. 

The Board believes that good cause is shown in this case, as it appears that the address used by the Board to contact the Veteran in December 2011, is in fact incorrect (although it is still the address shown in the VACOLS database).  The record clearly reflects that the Veteran's correct address in Parkville, MD is on file with VA and was used to contact him in both June 2009 and April 2011 in conjunction with the issuance of the Statement of the Case (SOC) and Supplemental SOC, respectively.  

Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  A hearing before a traveling Veterans Law Judge or via videoconference must be scheduled at the RO level, and, accordingly, a remand is required.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) ("claimant has right to a hearing before [issuance] of BVA decision"); 38 C.F.R. §§ 3.103(a) and (c) (1), 19.9, 19.25, 20.700, 20.704).  Accordingly, the Board video conference hearing requested by the Veteran will be scheduled.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Board video conference hearing to be held at his local RO in Baltimore, MD, if possible, (due to his inability to travel due to health concerns).  He should be notified of the date, time and place of such a hearing by letter mailed to his current address, which is in Parkville, MD (see April 2011 SSOC cover letter and March 2012 DAV brief for the correct address).  A copy of the hearing notice should also be sent to his representative and placed in the record.  See 38 C.F.R. § 20.704(b) (2011).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

